Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
None of the references, either singularly or in combination, discloses or even suggests:
As per claims 1-10, an electronic gaming machine comprising: determine an emotional state of the player by performing facial expression analysis on the digital image; determine an emotion level of the player by categorizing the emotional state of the player based on the determined emotional state, the categorizing includes a first state representing a positive emotional level and a second state representing another emotional level; store the emotional state and emotion level with the first timestamp as session data for a game play session; capture and timestamp game play data identifying what is occurring during the game play session; store the game play data as part of the session data for the game play session; and transmit the session data to an analytics server for time-synchronized analysis of player emotion relative to game play events, thereby allowing developers or operators to evaluate player emotion changes relative to game events occurring during the game play session.
As per claims 11-20, a method of capturing and analyzing game play data of a game play session, the method being implemented on an electronic gaming machine, the electronic gaming machine including at least one processor in communication with at least one memory device, a digital camera device configured to capture digital image data of the player during a 
.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale










/Ronald Laneau/
Primary Examiner, Art Unit 3715